DETAILED ACTION
Claims 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zucca et al. (US PGPUB US 2017/0060449 A1) in view of Panidis et al. (US Patent No. US 10,255,137 B1), in further view of Hutchins et al. (US 2010/0299368 A1).

Zucca, Panidis, and Hutchins were cited in the previous Office Action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.

Regarding claim 1, Zucca teaches a method for data protection for a virtual machine (VM) having a virtual disk (Abstract: A method for restoring a data volume using incremental snapshots of the data volume includes creating a first series of incremental snapshots according the method comprising at least the following operations: 
obtaining or identifying recoverable ranges of the VM (¶ [0021] According to embodiments, a snapshot is taken at a point-in-time. FIG. 2 illustrates a timeline 250 with t0, t1, . . . , t12 as the points-in-time at which one or more snapshots are taken; ¶ [0023] After a snapshot is taken at t0, all locations of subsequent writes to the virtual disk are tracked by change tracking module 122. A base disk (also known as a base image) 240 represents the contents of the virtual disk at t0 and these contents are copied to a remote location; Fig. 2); and 
recovering the VM from a most recent point-in-time version of the virtual disk or a specific point-in-time version of the virtual disk by implementing a set of algorithms (¶ [0022]: snapshot granularity; [0024] A user may want to recover a virtual disk or other data volume to a particular point-in-time, tx, or perform a read from that virtual disk. To reconstruct the virtual disk from the snapshots, the changes from multiple snapshots may need to be collected. Multiple hierarchies allow read operations to be completed more quickly than with a single hierarchy snapshot structure. FIG. 3 is flow diagram that illustrates a method 300 of recovering a virtual disk or other data volume. First, at step 310, a user selects a specific point-in-time, tx.; ¶ [0025]: At step 340, snapshot module 120 reconstructs the VM using changes corresponding to coarse grain snapshots previous in time to that fine grain snapshot, along with the changes corresponding to the fine grain snapshots since the most recent coarse grain snapshot. As an example, if the user had chosen time t5 illustrated in FIG. 2, snapshot module 120 would reconstruct the VM using changes from fine grain snapshots 4 and 5 and middle grain snapshot 1. Therefore a system with more than one hierarchy provides a desired RPO while wherein the reconstructing process based on the different hierarchies as shown on Fig. 2 correspond to a set of algorithms). 

	While Zucca utilizes different logs as shown on Fig. 2 to recover a VM, Zucca does not expressly teach wherein the set of algorithms to determine if a log chain in a series of log chains stored at a recovery site is valid for recovery of the VM, wherein the log chains of the series of log chains comprise respective streams of input/output data for the VM, and wherein a first algorithm of the set of algorithms includes determining a shortest log chain having a valid base snapshot, and a second algorithm in the set of algorithms includes determining a longest log chain having a valid base snapshot, and each valid base snapshot is a non-incremental snapshot.

	However, Panidis teaches a point-in-time recovery utilizing continuous data protection (See at least Col. 4, lines 26-28). Further, Panidis further teaches recovering from a most recent continuous point-in-time version of the virtual disk or a specific continuous point-in-time version of the virtual disk by implementing a set of algorithms wherein the set of algorithms to determine if a log chain in a series of log chains stored at a recovery site is valid for recovery of the VM, wherein the log chains of the series of log chains comprise respective streams of input/output data for the VM (Fig. 10, J1-J6 i.e., log chain; Col. 16, lines 31-65: At block 702, application IO's comprising writes to the source storage system may be received. These writes may update existing data or create new data. In an embodiment, the application IO's may be received by a data protection appliance, such as data protection appliance 600. At 704, the application IO's may be written to a journal file. This journal file may be substantially similar , and wherein a first algorithm of the set of algorithms includes determining a shortest log chain having a valid base snapshot, and a second algorithm in the set of algorithms includes determining a longest log chain having a valid base snapshot (Fig. 10, Short-term protection window 1000, Long-term protection window 1004; Col. 5, lines 12-17: SNAPSHOT-a snapshot may refer to an image or differential representations of an image, i.e., the snapshot may have pointers to the original volume (base snapshot) and may point to log volumes for changed locations. Snapshots may be combined into a snapshot array, which may represent different images over a time period; Col. 18, lines 5-14: When the user's request arrives, the most recent snapshot may be initial backup snapshot 814, which does not contain A'' or C'. To respond to the user's request, deduplicated storage 804 may Since the application IO's are made to the deduplicated storage in real time, however, the data on that location may be correct (i.e., valid); wherein long-term protection window corresponds to the longest log-chain (deduplicated to account for memory utilization) and the short-term protection window corresponds to the shortest log chain. Given that the snapshots in the short-term window are incremental changes/journals made over the snapshots in the long-term protection window, Panidis teachings that the I/Os made to the deduplicated storage are correct reasonably teach that although the long-term protection window has been deduplicated, the base snapshot is valid).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Panidis with the teachings of Zucca to deduplicate snapshots within different granularity/hierarchy windows and retaining the same base snapshot. The modification would have been motivated by the desire of optimizing memory capability by only retaining the core snapshots needed to provide users with point-in-time recovery.

snapshots in long protection windows can be deleted based on their age or if there is no much available space but still allowing recovery utilizing remaining snapshots and journals. As a result, Panidis does not expressly teach a shortest log chain having a valid base snapshot, determining a longest log chain having a valid base snapshot, each valid base snapshot is a non-incremental snapshot

However, Hutchins teaches a shortest log chain having a valid base snapshot, determining a longest log chain having a valid base snapshot, each valid base snapshot is a non-incremental snapshot ([0016] FIG. 2 shows a schematic diagram of an exemplary hierarchical disk structure, which includes a base disk image 172 and a number of delta disks 
174-184. Each of delta disk 174-184 and base disk image 172 is a disk image defined by one or more files stored on one or more datastores, such as datastore 150 shown in FIG. 1.  Delta disks 176, 178, 180, and 184 are "terminal delta disks" in that they are the last in the chain of delta disks.  Each delta corresponds to a virtual disk image.  In another view, base disk 
image 172 includes content that may be common to a plurality of different disk images.  Intermediate delta disks 174 and 182 contain changes to base disk image 172.  Terminal delta disks 176, 178 contain changes to intermediate delta disk 174.  Similarly, terminal delta disk 184 contains changes to intermediate delta disk 182.  There may be any number of intermediate delta disks, including zero, for any terminal delta disk; [0017]; wherein Base Disk Image 172-Terminal Delta Disk 180 corresponds to the shortest log chain and Base Disk Image 172-Intermediate Delta Disk (174 or 182)-Terminal Delta Disk (176, 178, or 184) correspond to the longest log chains; all shown as having a valid non-incremental base snapshot (i.e., Base Disk Image 172)).

    PNG
    media_image1.png
    475
    580
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hutchins with the teachings of Zucca and Panidis to show delta snapshots directly associated with a base disk image. The modification would have been motivated by the desire of having incremental changes on the intermediate and terminal delta disk based on the base disk image for point-in-time recovery.

Regarding claim 2, Panidis teaches wherein the operations further comprise using the set of algorithms to calculate the recoverable ranges of the VM (Fig. 10, Short-term, Mid-

Regarding claim 3, Panidis teaches wherein the operations further comprise pinning the log chain to calculate the recoverable ranges of the VM (Fig. 10, ranges 1000, 1002, and 1004; Col. 19-44: Short-term protection window 1000 may be defined to protect both snapshots and journal files allowing for point-in-time recovery. This window may be particularly beneficial for snapshots that were created recently (i.e., pinning) and/or were created on demand by a user. On demand creation may signify that the snapshot is more important than a scheduled snapshot because a user must go out of their way to create it. Further, it may be more likely that a user needs to recover data which was modified or created recently. Mid-term protection window 1002 may include only snapshot files. As time progresses and journal files move from short-term protection window 1000 into mid-term protection window 1002, they may be deleted. While deleting journal files may prevent most point-in-time recovery, the snapshots may be maintained in mid-term protection window. As a result, some level of point-in-time recovery is preserved. Specifically, any data contained in one of the maintained snapshots may be recovered. Mid-term protection window therefore balances storage needs with recovery needs. As snapshots move from mid-term protection 1002 window into long-term protection window 1004).

Regarding claim 4, Panidis wherein the operations further comprise pinning the log chain using references (Fig. 10, ranges 1000, 1002, and 1004; Col. 19-44: Short-term protection window 1000 may be defined to protect both snapshots and journal files allowing for point-in-time recovery. This window may be particularly beneficial for snapshots that were created i.e., pinning based on time references) and/or were created on demand by a user. On demand creation may signify that the snapshot is more important than a scheduled snapshot because a user must go out of their way to create it. Further, it may be more likely that a user needs to recover data which was modified or created recently. Mid-term protection window 1002 may include only snapshot files. As time progresses and journal files move from short-term protection window 1000 into mid-term protection window 1002, they may be deleted. While deleting journal files may prevent most point-in-time recovery, the snapshots may be maintained in mid-term protection window. As a result, some level of point-in-time recovery is preserved. Specifically, any data contained in one of the maintained snapshots may be recovered. Mid-term protection window therefore balances storage needs with recovery needs. As snapshots move from mid-term protection 1002 window into long-term protection window 1004).

Regarding claim 5, Panidis teaches wherein the references include one or more of a first reference indicating the log chain is alive and not expired (Col. 19-44: Short-term protection window 1000 may be defined to protect both snapshots and journal files allowing for point-in-time recovery. This window may be particularly beneficial for snapshots that were created recently), a second reference indicating the log chain is a base of other log chain (Fig. 10, shows both mid-term range and long-term range as being base of the short term range; Col. 19: Mid-term protection window 1002 may include only snapshot files. As time progresses and journal files move from short-term protection window 1000 into mid-term protection window 1002, they may be deleted. While deleting journal files may prevent most point-in-time recovery, the snapshots may be maintained in mid-term protection window. As a result, some level of point-in-time recovery is preserved. Specifically, any data contained in one of the maintained while many of its snapshots have been deduplicated, long-term range essentially keeps a bare minimum that could be used for recovery).

Regarding claim 6, Zucca teaches wherein recovering the VM from the most recent point-in-time version of the virtual disk or the specific point- in-time version of the virtual disk is a partial flow in a replication operation (¶ [0027]: Restoring a data volume to a point-in-time could also comprise creating a redo log for write operations and directing read operations first to the redo log. Then, in time order, read operations are directed from most recent to least recent, to each of the snapshots in the first series that were created at or prior to the point-in-time and after the time of creating the most recent one of the snapshots in the second series that were created at or prior to the point-in-time, and then to the snapshots in the second series that were created at or prior to the point-in-time, and then to the base disk (base image) of the data volume.).

Regarding claim 7, it is a system type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale. The additional limitations of at least one processor for executing machine-readable instructions; and a memory storing instructions configured to cause the at least one processor to perform operations are taught by Zucca in at least ¶ [0060]: The various embodiments described herein may be practiced with other computer system configurations including hand-held devices, microprocessor systems, microprocessor-based or programmable consumer electronics, minicomputers, mainframe 

Regarding claim 8, it is a system type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 9, it is a system type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 10, it is a system type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 11, it is a system type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 12, it is a system type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale.

Regarding claim 13, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a media/product type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a media/product type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, it is a media/product type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a media/product type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a media/product type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale.

Response to Arguments
Applicant's arguments filed on 02/22/2022 have been fully considered but they are not persuasive. 
In Remarks Applicant argues the following:
(I)	Zucca, Panidis, and Hutchins alone or in any combination-do not teach or suggest "log chains of [a] series of log chains [that] comprise respective streams of input/output data for the VM," recited in amended independent claims 1, 7, and 13.
In view of the above, examiner submits the following:
As to point (I)
Examiner respectfully disagrees with the Applicant and directs attention to Panidis’ Col. 16 that states: 
“At block 702, application IO's comprising writes to the source storage system may be received. These writes may update existing data or create new data. In an embodiment, the application IO's may be received by a data protection appliance, such as data protection appliance 600. 
At 704, the application IO's may be written to a journal file. This journal file may be substantially similar to metadata journal file 606 and/or data journal file 608. In an embodiment, the application IO's may be written to one or more existing journals. Alternatively, application IO's arriving after a snapshot is synthesized may be written to their own unique journals. This may be beneficial, for example, when maintaining different levels of backup granularity, as discussed below. 
In some embodiments, the application IO's are sequentially written to the journal as they are received. For example, if application IO's arrive in order B, C, A, their corresponding entries in the journal will also be B, C, A. 
At block 706, a second snapshot may be synthesized from the initial backup snapshot and the journal. The second snapshot may be substantially similar to second backup snapshot 616, and the synthesis process may be similar to that depicted by the solid and dashed lines. In some embodiments, the second snapshot may be synthesized entirely from journal files rather than use the initial backup snapshot. 
During and/or after the synthesis process, additional application IO's may be received at block 708. These application IO's could be used, for example, to create the third backup snapshot in the future, and may be processed in a manner similar to all the other application IO's discussed herein.”
	As noted above, Panidis teaches that in order to create a second snapshot it uses the initial snapshot in combination with the application’s Inputs/Outputs written in a journal file. Therefore, the chain of snapshot reasonably encompasses “respective streams of input/output data for the VM/application” given that the IOs from the application stored in journals are used to create each subsequent snapshots. Accordingly, Panidis teaches the amended limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chatterjee et al. (US 8,554,734 B1) Continuous data protection journaling in data storage systems
See at least Abstract: “Technologies for providing block-level continuous data protection can operate without additional external devices. I/O operations to a storage volume may be logged to a sequential journal volume. The logging can occur in parallel to the I/O operation thereby having little, or no, impact on the performance of the storage system. Previous data need not be backed up; instead only new I/O operations may be recorded in the journal or log. Snapshot events may also be recorded to the logging journal. When a volume is to be recovered, a snapshot can be mounted and I/O operations after the snapshot creation, but prior to the recovery point, can be played back onto the snapshot. Operators may be provided with a flexible mechanism for reviewing and recovering data after a data loss. Using snapshots and I/O journals, a volume can be rolled back to a desired point nearly instantaneously.”

Guerra Delgado et al. (US 2019/0311047 A1) OPTIMAL SNAPSHOT DELETION. See at least [0001].
Gokhale et al. (US 8,762,347 B1) Method and apparatus for processing transactional file system operations to enable point in time consistent file data recreation
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195